 

Exhibit 10.1

 

EXECUTION VERSION

 

JPMorgan Chase Bank, N.A.

J.P. Morgan Securities LLC

383 Madison Avenue

New York, NY 10179

 

July 14, 2015

 

Project Strix
US$5,000,000,000 Bridge Loan Facility

Commitment Letter

 

Celgene Corporation
400 Connell Park, 4th Floor

Berkeley Heights, NJ 07922

Attention: Jonathan Biller   Senior Vice President, Tax and Treasury

 

Ladies and Gentlemen:

 

Celgene Corporation, a Delaware corporation (the “Company” or “you”), has
advised JPMorgan Chase Bank, N.A. (“JPMCB”) and J.P. Morgan Securities LLC
(“JPMorgan” and, together with JPMCB, the “Commitment Parties”, “we” or “us”)
that it intends to acquire a company previously identified to us and code-named
Strix (the “Acquired Company”) through (a) the purchase of shares of common
stock of the Acquired Company by a wholly-owned subsidiary of the Company
(“Merger Sub”) pursuant to a tender offer for any and all such shares (the
“Offer”) and (b) promptly following the closing of the Offer, the merger (the
“Merger”) of Merger Sub with and into the Acquired Company pursuant to Section
251(h) of the Delaware General Corporation Law, with the Acquired Company
surviving such Merger as the Company’s direct or indirect wholly-owned
subsidiary (the “Acquisition”), and to consummate the other Transactions (such
term and each other capitalized term used but not defined herein having the
meaning assigned to it in the Summary of Terms and Conditions attached hereto as
Exhibit A (the “Term Sheet”). In that connection, the Company has requested that
JPMorgan agree to structure and arrange a senior unsecured 364-day bridge loan
facility in the amount of US$5,000,000,000 (as such amount may be reduced as
provided under the “Optional Commitment Reduction and Prepayment” and “Mandatory
Commitment Reduction and Prepayment” sections of the Term Sheet) (the
“Facility”) to finance the Acquisition and the other Transactions, and that
JPMCB commit to provide the entire amount of the Facility.

 

JPMCB is pleased to advise you of its commitment to provide the entire principal
amount of the Facility upon the terms and subject to the conditions set forth or
referred to in this Commitment Letter and the Term Sheet.

 

It is agreed that JPMorgan will act as the sole lead arranger and sole
bookrunner, and that JPMCB will act as the exclusive administrative agent, for
the Facility, and each of them will, in such capacities, perform the duties and
exercise the authority customarily performed and exercised by it in such roles.
It is agreed that (a) no additional agents, co-agents, arrangers, co-arrangers,
bookrunners, managers or co-managers will be

 

 

 

 

appointed, and no other titles will be awarded, by you in connection with the
Facility and (b) no compensation (other than compensation expressly contemplated
by the Term Sheet or the Fee Letters referred to below) will be paid in
connection with the Facility, in each case unless you and we shall so agree.

 

JPMCB reserves the right, prior to or after the execution of definitive
documentation for the Facility (but not before the public announcement by you of
the Acquisition), to syndicate all or a portion of its commitment hereunder to
one or more financial institutions (which shall be identified by JPMorgan in
consultation with you) that (subject, to the extent required below, to your
consent (such consent not to be unreasonably withheld or delayed)) will become
parties to such definitive documentation pursuant to a syndication to be managed
by JPMorgan (the financial institutions becoming parties to such definitive
documentation being collectively referred to as the “Lenders”). You agree to
assist JPMorgan in completing an orderly and successful syndication of the
Facility reasonably satisfactory to us and you. In that regard, you agree
promptly to prepare and provide to JPMorgan such information with respect to the
Company and its subsidiaries, and to use commercially reasonable efforts
(consistent with the terms of the Acquisition Agreement) to cause the Acquired
Company promptly to prepare and provide to JPMorgan such information with
respect to the Acquired Company and its subsidiaries, in each case including
financial information, as JPMorgan may reasonably request in connection with the
arrangement and syndication of the Facility. Your assistance shall also include
(a) your using commercially reasonable efforts to ensure that the syndication
efforts benefit from your existing lending and investment banking relationships,
(b) direct contact between appropriate senior management of the Company and the
proposed Lenders, in all cases at times and locations to be mutually agreed, (c)
your assistance, and your using commercially reasonable efforts (consistent with
the terms of the Acquisition Agreement) to cause the Acquired Company to assist,
in the preparation of a Confidential Information Memorandum and other marketing
materials to be used in connection with the syndication of the Facility
(collectively, “Information Materials”), in each case in form and substance
customary for transactions of this type, (d) prior to the launch of the General
Syndication (as defined below), your obtaining indicative pro forma ratings
giving effect to the Transactions from each of Moody’s Investors Service, Inc.
(“Moody’s”) and Standard & Poor’s Financial Services LLC, a part of McGraw Hill
Financial (“S&P”), and (e) the hosting, with JPMorgan, of one or more meetings
or conference calls with prospective Lenders at times and locations to be
mutually agreed. In addition, to facilitate an orderly and successful
syndication of the Facility, you agree that, until the earlier of the Closing
Date and the completion of a successful syndication of the Facility (as
described in the Arranger Fee Letter referred to below), you and your
subsidiaries will not, and you will use commercially reasonable efforts
(consistent with the terms of the Acquisition Agreement) to cause the Acquired
Company and its subsidiaries not to, issue, sell, offer, place or arrange, or
engage in any discussions with respect to any of the foregoing, any debt
securities or commercial bank or other credit facilities of the Company, the
Acquired Company or their respective subsidiaries that could reasonably be
expected to materially impair the syndication of the Facility, other than (i)
the Facility, (ii) the Permanent Financing, (iii) indebtedness incurred pursuant
to the commitments in effect on the date hereof under the Existing Company
Credit Agreement and (iv) commercial paper financings in the ordinary course of
business, without the prior written consent of JPMorgan. You agree to afford
JPMorgan a period of at least 20 consecutive business days from the launch of
the General Syndication (it being acknowledged and agreed that JPMorgan intends
to launch the General Syndication promptly upon completion of the Information
Materials) and immediately prior to the Closing Date to syndicate the Facility,
provided that such period shall not include any day from and including August
21, 2015 through and including September 8, 2015, any day from and including
November 25, 2015 through and including November 30, 2015, and any day from and
including

 

2

 

 

December 18, 2015 through and including January 4, 2016. Without limiting your
obligations to assist with the syndication efforts as set forth herein, JPMCB
agrees that the completion of a successful syndication is not a condition to the
initial funding under the Facility.

 

You hereby represent and covenant that (a) all written information, other than
the Projections and information of a general economic or industry nature, that
has been or will be made available to JPMorgan or JPMCB or to any of the Lenders
by or on behalf of you (the “Information”) is or, when furnished, will be, in
each case when taken as a whole and in light of the circumstances when
furnished, correct in all material respects at the time furnished and does not
or will not at the time furnished contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
contained therein, taken as a whole, not misleading in light of the
circumstances under which such statements are made (in each case after giving
effect to all supplements and updates theretofore provided) and (b) the
Projections that have been or will be made available to JPMorgan or JPMCB or to
any of the Lenders by or on behalf of you in connection with the transactions
contemplated hereby have been or, when made available, will be prepared in good
faith based upon assumptions believed by you to be reasonable at the time the
Projections are so made available (it being understood that Projections are not
to be viewed as facts and are subject to significant uncertainties and
contingencies many of which are beyond your control, that no assurance can be
given that any particular financial projections will be realized, that actual
results may differ from projected results and that such differences may be
material); provided that, with respect to any Information or Projections
prepared by or relating to the Acquired Company or its subsidiaries, the
foregoing representations are made only to the best of your knowledge. You agree
that if at any time until the Closing Date (or, if a successful syndication
shall not have been achieved by the Closing Date, the earlier of the completion
of a successful syndication and the 60th day after the Closing Date) the
representations in the immediately preceding sentence would not be true if the
Information and Projections were being furnished (and, in the case of
Projections, the applicable assumptions were being made), and such
representations were being made, at such time, then you will promptly supplement
the Information and the Projections so that such representations or warranties
would be true under those circumstances. You understand that in connection with
the syndication of the Facility we will use and rely on the Information without
independent verification thereof.

 

JPMorgan will, in consultation with you, manage all aspects of the syndication
of the Facility, including decisions as to the selection of institutions to be
approached and when they will be approached, when their commitments will be
accepted, which institutions will participate, the allocations of the
commitments among the Lenders, the allocation of any title or role to any Lender
and the amount and distribution of fees among the Lenders, it being understood
and agreed that each Lender (other than any Lender that is a party to the
Existing Company Credit Agreement or has otherwise been specifically identified
in a writing agreed by you and us prior to the date hereof as a permitted
assignee (each such Lender, a “Permitted Assignee”)) shall be subject to your
consent (not to be unreasonably withheld or delayed), provided that, after the
funding under the Facility, your consent shall not be required in respect of any
Lender becoming a party to the Facility in connection with the Initial
Syndication or the General Syndication (each as defined below). It is agreed
that JPMCB and, upon becoming a party hereto, each Additional Initial Lender (as
defined below) may assign portions of its commitment hereunder to one or more
Permitted Assignees and that upon the effectiveness of any such assignment JPMCB
and each Additional Initial Lender will be released from the portion of its
commitment so assigned (such assignments to be allocated, as among JPMCB and the
Additional Initial Lenders, in the manner determined by JPMorgan). It is further
agreed that such assignments may be made as part of the general syndication of
the Facility (the “General Syndication”, and any financial

 

3

 

 

institution to which an assignment is made as part of the General Syndication
being referred to as a “General Syndication Lender”) or as part of the
solicitation of interest in the Facility prior to the launch of the General
Syndication (the “Initial Syndication”, and any financial institution to which
such an assignment is made as part of the Initial Syndication being referred to
as an “Additional Initial Lender”). In connection with any assignments to
Additional Initial Lenders as part of the Initial Syndication, you agree (a) at
the request of JPMorgan, at the earliest practicable date following delivery to
you of a draft of appropriate documentation (including, if requested by
JPMorgan, an amendment and restatement of this Commitment Letter, or one or more
joinder agreements, pursuant to which such Additional Initial Lenders will
become parties to this Commitment Letter and extend commitments in respect of
the Facility directly to you) containing such provisions relating to the
allocation of titles and roles, rights and responsibilities in connection with
the syndication of the Facility, the allocation of any reductions in the amount
of the Facility and, to the extent determined by JPMorgan, rights of the
Additional Initial Lenders to participate in determinations to be made by
JPMorgan under this Commitment Letter and the Arranger Fee Letter (but which
will not, except as agreed by you, add any new conditions to the availability of
the Facility or change the terms of the Facility or increase the aggregate
compensation payable by you in connection therewith as set forth in this
Commitment Letter and in the Fee Letters), to execute and deliver such
documentation, and (b) that JPMorgan shall have “left” placement in any and all
marketing materials and other documentation used in connection with the Facility
and shall have the authority customarily associated with such placement. You
acknowledge and agree that the amount of the Facility will be reduced as
provided under the “Optional Commitment Reduction and Prepayment” section of the
Term Sheet and under clause (a) or clause (b) of the “Mandatory Commitment
Reduction and Prepayment” section of the Term Sheet upon the occurrence of any
of the events described therein at any time after the date hereof, and that any
such reduction will be allocated among the commitments of JPMCB and the
Additional Initial Lenders in respect of the Facility in the manner determined
by JPMorgan.

 

As consideration for JPMCB’s commitment hereunder and our agreements to perform
the services described herein, you agree to pay to us fees in the amounts and at
the times set forth in the arranger fee letter dated the date hereof and
delivered herewith (the “Arranger Fee Letter”) and the administrative agent fee
letter dated the date hereof and delivered herewith (the “Administrative Agent
Fee Letter” and, together with the Arranger Fee Letter, the “Fee Letters”).

 

The commitment of JPMCB and the agreements of JPMCB and JPMorgan hereunder are
subject to (a) since December 31, 2014, there not having occurred or come to our
attention any change, event, circumstance or development that has resulted, or
could reasonably be expected to result, in a Company Material Adverse Effect,
(b) the negotiation, execution and delivery of definitive documentation for the
Facility prepared by our counsel, consistent with this Commitment Letter, the
Term Sheet and the Fee Letters and satisfactory to us and you, (c) your
performance of your obligations expressly set forth in the third, fourth, fifth,
sixth and seventh paragraphs of this Commitment Letter and in the Fee Letters
and (d) the other conditions expressly set forth in the Term Sheet and in
Exhibit B hereto.

 

For purposes of the foregoing, “Company Material Adverse Effect” means any
change, condition, occurrence, effect, event, circumstance or development (each
a “Change”, and collectively, “Changes”), individually or in the aggregate, and
taken together with all other Changes that have occurred prior to the date of
determination of the occurrence of the Company Material Adverse Effect, that (a)
has had or would reasonably be expected to have a material adverse effect on the
business, assets, Liabilities (such term and each other capitalized term in this
definition that is not otherwise defined in this Commitment Letter having the
meaning

 

4

 

 

assigned in the Acquisition Agreement as in effect on the date hereof),
condition (financial or otherwise) or results of operations of the Acquired
Company and its Subsidiaries, taken as a whole, or (b) would reasonably be
expected to prevent, materially delay or materially impair the ability of the
Acquired Company to consummate the Merger and the other transactions
contemplated by the Acquisition Agreement; provided, however, that no Change (by
itself or when aggregated or taken together with any and all other Changes)
directly or indirectly resulting from, attributable to or arising out of any of
the following shall be deemed to be or constitute a “Company Material Adverse
Effect,” and no Change (by itself or when aggregated or taken together with any
and all other such Changes) directly or indirectly resulting from, attributable
to or arising out of any of the following shall be taken into account when
determining whether a “Company Material Adverse Effect” has occurred, to the
extent such Changes do not disproportionately affect the Acquired Company and
its Subsidiaries in any material respect relative to other companies operating
in any industry or industries in which the Acquired Company and its Subsidiaries
operate in the events of (i) through (vi):

 

(i)          general economic conditions (or changes in such conditions) in the
United States or any other country or region in the world, or conditions in the
global economy generally;

 

(ii)         conditions (or changes in such conditions) in the securities
markets, capital markets, credit markets, currency markets or other financial
markets in the United States or any other country or region in the world,
including (A) changes in interest rates in the United States or any other
country or region in the world and changes in exchange rates for the currencies
of any countries and (B) any suspension of trading in securities (whether
equity, debt, derivative or hybrid securities) generally on any securities
exchange or over-the-counter market operating in the United States or any other
country or region in the world;

 

(iii)        conditions (or changes in such conditions) in the industries in
which the Acquired Company and its Subsidiaries conduct business;

 

(iv)        political conditions (or changes in such conditions) in the United
States or any other country or region in the world or acts of war, sabotage or
terrorism (including any escalation or general worsening of any such acts of
war, sabotage or terrorism) in the United States or any other country or region
in the world;

 

(v)         earthquakes, hurricanes, tsunamis, tornadoes, floods, mudslides,
wild fires or other natural disasters, weather conditions and other force
majeure events in the United States or any other country or region in the world;

 

(vi)        changes in law or other legal or regulatory conditions (or the
interpretation thereof) or changes in GAAP or other accounting standards (or the
interpretation thereof);

 

(vii)       the announcement of, or the compliance with the express terms of,
the Acquisition Agreement, or the pendency or consummation of the transactions
contemplated hereby, including (A) the identity of the Company, (B) any
departure or termination of any officers, directors, employees or independent
contractors of the Acquired Company or its Subsidiaries, (C) the termination or
potential termination of (or the failure or potential failure to renew or enter
into) any Contracts with customers,

 

5

 

 

suppliers, distributors or other business partners, and (D) any other negative
development (or potential negative development) in the Acquired Company’s
relationships with any of its customers, suppliers, distributors or other
business partners;

 

(viii)      data derived from clinical trials being conducted by or on behalf of
the Acquired Company or its Subsidiaries or the announcements thereof (but not,
in each case, the underlying cause of such data to the extent such cause relates
to any adverse event that would require a report to the United States Food and
Drug Administration or any successor thereto (the “FDA”) pursuant to 21 C.F.R.
312.32(c)(1) or 21 C.F.R. 312.32(c)(2), or any foreign equivalent thereof (any
such event, a “Serious Adverse Event”));

 

(ix)        any determination by, or delay of a determination by, the FDA or any
other Governmental Authority, or any panel or advisory body empowered or
appointed thereby, or any indication that any such entity, panel or body will
make any determination or delay in making any determination, with respect to the
approvability, labeling, contents of package insert, prescribing information,
risk management profile, CMC matters, pre-approval inspection matters or
requirements relating to the results of any pre-clinical or clinical testing
sponsored by the Acquired Company, any of its competitors or any of their
respective collaboration partners (but not, in each case, the underlying cause
of such determination or delay of a determination to the extent such cause
relates to any Serious Adverse Event);

 

(x)         any recommendations or statements published or proposed by any
professional medical organization, Governmental Authority or panel or advisory
body empowered or appointed thereby, relating to products or product candidates
of the Acquired Company or any of its competitors (but not, in each case, the
underlying cause of such recommendations or statements to the extent such cause
relates to any Serious Adverse Event);

 

(xi)        any actions taken or failures to take action, in each case, by the
Company or any of its controlled Affiliates, or to which an officer of the
Company has consented, or which an officer of the Company has requested (and
which, in the case of any of the foregoing actions or failures to take action
that either (a) require your consent or the consent of Merger Sub under the
Acquisition Agreement or (b) could reasonably be expected to affect the Lenders
in a materially adverse manner, have been consented to by JPMorgan), or the
taking of any action required by the express terms of the Acquisition Agreement,
or the failure to take any action prohibited by the express terms of the
Acquisition Agreement;

 

(xii)       changes in the Acquired Company’s stock price or the trading volume
of the Acquired Company’s stock, in and of itself, or any failure by the
Acquired Company to meet any estimates or expectations of the Acquired Company’s
revenue, earnings or other financial performance or results of operations for
any period, in and of itself, or any failure by the Acquired Company to meet any
internal budgets, plans or forecasts of its revenues, earnings or other
financial performance or results of operations, in and of itself (but not, in
each case, the underlying cause of such changes or failures, unless such changes
or failures would otherwise be excepted from this definition); or

 

6

 

 

(xiii)      any Legal Proceedings made or brought by any of the current or
former stockholders of the Acquired Company (on their own behalf or on behalf of
the Acquired Company) against the Acquired Company arising out of the Merger or
in connection with any other transactions contemplated by the Acquisition
Agreement.

 

Notwithstanding anything in this Commitment Letter, the Term Sheet or the Fee
Letters to the contrary (but subject to the satisfaction of the conditions set
forth or referred to herein), (a) the only representations relating to the
Company, the Acquired Company and their respective subsidiaries the accuracy of
which shall be a condition to availability of the Facility on the Closing Date
shall be (i) the representations made by the Acquired Company in the Acquisition
Agreement, but only to the extent that you (or any of your subsidiaries) have
the right under the Acquisition Agreement not to consummate the Offer or the
Merger as a result of such representations in the Acquisition Agreement being
inaccurate (the “Acquisition Agreement Representations”), and (ii) the Specified
Representations (as defined below) and (b) the terms of the definitive
documentation for the Facility shall be negotiated by the parties hereto in good
faith and will be in a form such that the Facility will not be unavailable on
the Closing Date if the conditions set forth or referred to herein and in the
exhibits hereto are satisfied. For purposes hereof, “Specified Representations”
means the representations and warranties set forth in the Term Sheet with
respect to organization and power, authorization, due execution and delivery,
noncontravention, governmental approvals, enforceability, solvency, Federal
Reserve margin regulations, Investment Company Act status and anti-corruption
and trade sanctions laws. The provisions of this paragraph are referred to as
the “Limited Conditions Provision”.

 

You agree (a) to indemnify and hold harmless JPMCB, JPMorgan and each of their
affiliates, and each of the respective officers, directors, employees, members,
partners, trustees, advisors, agents and controlling persons of the foregoing
(each, an “indemnified person”), from and against any and all losses, claims,
damages, liabilities and expenses, joint or several, to which any such
indemnified person may become subject arising out of or in connection with this
Commitment Letter, the Term Sheet, the Fee Letters, the Facility, the use of the
proceeds thereof and the Acquisition and any related transaction or any claim,
litigation, investigation or proceeding relating to any of the foregoing,
regardless of whether any indemnified person is a party thereto (and regardless
of whether such matter is initiated by you or by any other person), and to
reimburse each indemnified person within 30 days following written demand
(together with reasonable backup documentation supporting such reimbursement
request) for any reasonable and documented legal or other out-of-pocket expenses
incurred in connection with investigating or defending any of the foregoing (but
limited, in the case of legal fees and expenses, to one firm of counsel selected
by JPMorgan for all such indemnified persons, taken as a whole, and, solely in
the case of an actual or potential conflict of interest where the indemnified
person affected by such conflict informs you of such conflict and thereafter
retains its own counsel, one firm of counsel for such affected indemnified
person (and, if reasonably necessary, of one firm of local counsel in any
relevant jurisdiction for all such indemnified persons, taken as a whole and,
solely in the case of an actual or potential conflict of interest where the
indemnified person affected by such conflict informs you of such conflict and
thereafter retains its own counsel, one additional local counsel to each such
affected indemnified person in each such relevant jurisdiction); provided that
the foregoing indemnity will not, as to any indemnified person, apply to losses,
claims, damages, liabilities or related expenses to the extent (i) they are
determined by a final, non-appealable judgment of a court of competent
jurisdiction to have resulted from (A) the willful misconduct or gross
negligence of such indemnified person or (B) a material breach by such
indemnified person of its agreements under this Commitment Letter or the Fee
Letters that is not cured promptly after it comes to our attention, or (ii) any
dispute solely

 

7

 

 

among indemnified persons which does not arise out of or in connection with any
act or omission of the Company or any of its subsidiaries (other than a dispute
involving a claim against any indemnified person in its capacity as an arranger,
agent or similar role in connection with the Facility or the Existing Company
Credit Agreement); and (b) to reimburse JPMCB, JPMorgan and each of their
affiliates within 30 days following receipt of the relevant invoice for all
reasonable and documented out-of-pocket expenses (including reasonable due
diligence and travel expenses, if any, and reasonable and documented fees,
charges and disbursements of counsel (limited, in the case of legal fees and
expenses, to the reasonable fees, charges and disbursements of Cravath, Swaine &
Moore LLP, as legal counsel to the Arranger and Administrative Agent and, if
reasonably necessary, one local counsel in each relevant jurisdiction for the
Arranger and Administrative Agent)) incurred in connection with the Facility and
any related documentation (including this Commitment Letter, the Term Sheet, the
Fee Letters and the definitive documentation for the Facility) or the
preparation, amendment, modification or waiver of any thereof. No indemnified
person shall be liable for any damages arising from the use of Information or
other materials obtained through electronic, telecommunications or other
information transmission systems, in each case except to the extent any such
damages are found by a final, non-appealable judgment of a court of competent
jurisdiction to arise from the gross negligence, bad faith or willful misconduct
of such indemnified person, or for any special, indirect, consequential or
punitive damages in connection with this Commitment Letter, the Term Sheet, the
Fee Letters, the Facility or its activities related thereto.

 

This Commitment Letter shall not be assignable by you without the prior written
consent of JPMCB and JPMorgan (and any purported assignment without such consent
shall be null and void), is intended to be solely for the benefit of the parties
hereto and the indemnified persons and is not intended to confer any benefits
upon, create any rights in favor of or be enforceable by or at the request of
any person other than the parties hereto and the indemnified persons. JPMCB and
each Additional Initial Lender may assign portions of its commitment to
Additional Initial Lenders pursuant to the Initial Syndication and to the
General Syndication Lenders pursuant to the General Syndication (in each case as
and subject to the limitations set forth in this Commitment Letter), and upon
any such assignment JPMCB or such Additional Initial Lender, as the case may be,
shall be released from the portion of its commitment so assigned. Any and all
obligations of, and services to be provided by, JPMCB or JPMorgan hereunder may
be performed, and any and all rights of any of JPMCB or JPMorgan hereunder may
be exercised, by or through its affiliates; provided that neither JPMCB nor
JPMorgan shall be relieved of any of its obligations hereunder in the event any
such affiliate shall fail to perform such obligation in accordance with the
terms hereof. The commitments hereunder of JPMCB and the Additional Initial
Lenders shall be superseded by the commitments in respect of the Facility set
forth in the definitive credit agreement for the Facility, and upon the
execution and delivery of the definitive credit agreement for the Facility by
the parties thereto JPMCB and each Additional Initial Lender shall be released
from its commitment hereunder.

 

This Commitment Letter may not be amended or waived except by an instrument in
writing signed by you, JPMCB and JPMorgan. This Commitment Letter may be
executed in any number of counterparts, each of which shall be an original, and
all of which, when taken together, shall constitute one agreement. Delivery of
an executed signature page of this Commitment Letter by facsimile transmission
or other electronic means shall be effective as delivery of a manually executed
counterpart hereof. This Commitment Letter and the Fee Letters are the only
agreements that have been entered into among the parties hereto with respect to
the Facility and set forth the entire understanding of the parties hereto with
respect thereto.

 

8

 

 

This Commitment Letter shall be governed by, and construed in accordance with,
the laws of the State of New York; provided that the interpretation of the
definition of the term “Company Material Adverse Effect” shall be governed by,
and construed in accordance with, the laws of the State of Delaware. Each party
hereto irrevocably and unconditionally submits to the exclusive jurisdiction of
any state or Federal court sitting in the city of New York over any suit, action
or proceeding directly or indirectly arising out of, relating to, based upon or
as a result of this Commitment Letter, the Term Sheet, the Fee Letters or the
transactions contemplated hereby. Each party hereto agrees that service of any
process, summons, notice or document by registered mail addressed to it at the
address set forth above shall be effective service of process for any suit,
action or proceeding brought in any such court. Each party hereto irrevocably
and unconditionally waives any objection to the laying of venue of any such
suit, action or proceeding brought in any such court and any claim that any such
suit, action or proceeding has been brought in any inconvenient forum. Each
party hereto agrees that a final judgment in any such suit, action or proceeding
brought in any such court shall be conclusive and binding upon it and may be
enforced in any other courts to whose jurisdiction it is or may be subject, by
suit upon judgment. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF, RELATING TO, BASED UPON
OR AS A RESULT OF THIS COMMITMENT LETTER, THE TERM SHEET, THE FEE LETTERS OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

This Commitment Letter is delivered to you on the understanding that none of
this Commitment Letter, the Term Sheet, the Fee Letters or any of their terms or
substance shall be disclosed, directly or indirectly, by you to any other
person, except that (a) this Commitment Letter, the Term Sheet, the Fee Letters
and their terms and substance may be disclosed to your directors, officers,
employees, agents, auditors, attorneys and other advisors and representatives
who are directly involved in the consideration of this matter and informed of
the confidential nature thereof, (b) this Commitment Letter, the Term Sheet and
their terms and substance (and a version of the Arranger Fee Letter redacted in
a manner reasonably acceptable to JPMorgan) may be disclosed to the Acquired
Company and its directors, officers, employees, agents, auditors, attorneys and
other advisors and representations who are directly involved in the
consideration of the Acquisition and informed of the confidential nature
thereof, (c) this Commitment Letter, the Term Sheet and their terms and
substance (i) to Moody’s and S&P on a confidential basis, (ii) in any
prospectus, offering memorandum or confidential information memorandum relating
to any Permanent Financing and (iii) in one or more filings with the Securities
and Exchange Commission (it being agreed, however, that the Fee Letters or their
terms or substance will not be disclosed pursuant to this clause (c) except as
part of any disclosure in a filing with the Securities and Exchange Commission
of aggregate fees and expenses in connection with the contemplated transactions
that does not permit the determination of particular fees), (d) this Commitment
Letter, the Term Sheet, the Fee Letters and their terms and substance otherwise
may be disclosed to the extent reasonably necessary in connection with the
exercise of any remedy or enforcement of any right under this Commitment Letter,
the Term Sheet and/or Fee Letters and (e) this Commitment Letter, the Term
Sheet, the Fee Letters and their terms and substance otherwise may be disclosed
as may be compelled in a judicial or administrative proceeding or as otherwise
required by law (in which case you agree to inform us promptly thereof), with
the Company hereby acknowledging that no disclosure of the Fee Letters is
required to be made in its filings with the Securities and Exchange Commission.
The foregoing restrictions shall cease to apply in respect of the existence and
contents of this Commitment Letter (but not in respect of the Fee

 

9

 

 

Letters and their contents) on the earlier of the Closing Date and the date one
year following the date on which this Commitment Letter has been signed by you.

 

The Commitment Parties shall treat confidentially all confidential information
provided to them by or on behalf of you hereunder; provided, however, that
nothing herein shall prevent the Commitment Parties from disclosing any such
information (a) pursuant to the order of any court or administrative agency or
in any pending legal or administrative proceeding, or otherwise as required by
applicable law or compulsory legal process (in which case the applicable
Commitment Party agrees, to the extent practicable and not prohibited by
applicable law, to inform you promptly thereof), (b) upon the request or demand
of any regulatory authority having or claiming to have jurisdiction over the
Commitment Parties or any of their respective affiliates (including, without
limitation, in the course of inspections, examinations or inquiries by federal
or state government agencies, regulatory agencies, self-regulatory agencies and
rating agencies), (c) to the extent that such Information becomes publicly
available other than by reason of disclosure in violation of this agreement by
the Commitment Parties, (d) to the Commitment Parties’ affiliates, and the
Commitment Parties’ and their affiliates’ employees, officers, directors, legal
counsel, independent auditors and other experts or agents who need to know such
Information in connection with the Transactions and are informed of the
confidential nature of such Information and instructed to keep such confidential
Information confidential, (e) for purposes of establishing any defense available
under state and federal securities laws, including, without limitation, a “due
diligence” defense, or for the purpose of enforcing any rights of the Commitment
Parties under this Commitment Letter or any Fee Letter, (f) to the extent that
such Information is or was received by the Commitment Parties from a third party
that is not to the Commitment Parties’ knowledge subject to confidentiality
obligations to you, (g) to the extent that such Information is independently
developed by the Commitment Parties or (h) to potential Lenders, participants or
assignees who agree to be bound by the terms of this paragraph (or language
substantially similar to this paragraph or as otherwise reasonably acceptable to
you and each Commitment Party, including as may be agreed in any confidential
information memorandum or other marketing material); provided that,
notwithstanding anything herein to the contrary, in the case of any Commitment
Party that is, or an affiliate of which is, a party to the Existing Company
Credit Agreement, such Commitment Party and its affiliates may disclose any such
Information as and to the extent permitted by such Existing Company Credit
Agreement. The obligations of the Commitment Parties under this paragraph shall
be superseded by the confidentiality provisions of the definitive documentation
for the Facility or, if such definitive documentation is not executed and
delivered, will terminate on the date that is two years after the date hereof.

 

You agree that each of JPMCB and JPMorgan will act under this Commitment Letter
as an independent contractor and that nothing in this Commitment Letter or the
Fee Letters, or the communications pursuant hereto or otherwise, will be deemed
to create an advisory, fiduciary or agency relationship or fiduciary or other
implied duty between JPMCB or JPMorgan, on the one hand, and you, the Acquired
Company or your or its subsidiaries, affiliates or equityholders, on the other,
irrespective of whether either JPMCB or JPMorgan has advised or is advising you
on other matters. You acknowledge and agree that (a) the financing transactions
contemplated by this Commitment Letter and the Fee Letters are arm’s-length
commercial transactions among us and you, (b) in connection therewith and with
the process leading to such transactions, each of us is acting solely as a
principal and not as an agent or fiduciary of you, the Acquired Company, your or
its subsidiaries and affiliates or any other person, and none of us has assumed
(and will not be deemed on the basis of our communications or activities
hereunder to have assumed) an advisory or fiduciary responsibility or any other
obligation in favor of you, the Acquired Company, your or its subsidiaries or
affiliates or any other person (irrespective of

 

10

 

 

whether any of us or any of our affiliates are concurrently providing other
services to you), and (c) you are responsible for making your own independent
judgment with respect to such transactions and the process leading thereto and
have consulted your own legal and financial advisors to the extent you have
deemed appropriate.

 

You acknowledge that JPMCB, JPMorgan and their affiliates may be providing debt
financing, equity capital or other services (including financial advisory
services) to other companies in respect of which you or the Acquired Company may
have conflicting interests. Neither JPMCB nor JPMorgan will use confidential
information obtained from you in connection with the transactions contemplated
hereby in connection with the performance by it of services for other companies,
or will furnish any such information to other companies. You also acknowledge
that neither JPMCB nor JPMorgan has any obligation to use in connection with the
transactions contemplated hereby, or to furnish to you, confidential information
obtained from other companies.

 

You further acknowledge that JPMCB and JPMorgan, together with their affiliates,
is a full service securities firm engaged in securities trading and brokerage
activities as well as providing investment banking and other financial services.
In the ordinary course of business, JPMCB, JPMorgan and their affiliates may
provide investment banking and other financial services to, and/or acquire, hold
or sell, for their own accounts and the accounts of customers, equity, debt and
other securities and financial instruments (including bank loans and other
obligations) of, you and your subsidiaries and other companies with which you or
your subsidiaries may have commercial or other relationships. With respect to
any securities and/or financial instruments so held by any of us, any of our
affiliates or any of our or their customers, all rights in respect of such
securities and financial instruments, including any voting rights, will be
exercised by the holder of the rights, in its sole discretion.

 

The provisions contained herein and in the Fee Letters relating to compensation,
expense reimbursement, indemnification, governing law, submission to
jurisdiction, waiver of jury trial and confidentiality shall remain in full
force and effect notwithstanding the termination of this Commitment Letter or
the commitment hereunder, and whether or not definitive documentation for the
Facility shall be executed.

 

Each of JPMCB and JPMorgan hereby notifies you that pursuant to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”), it and the Lenders is required to obtain, verify and
record information that identifies you, which information includes your name and
address and other information that will allow JPMCB, JPMorgan and the Lenders to
identify you in accordance with the Patriot Act.

 

If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms hereof and of the Term Sheet and the Fee Letters by
returning to us executed counterparts hereof and of the Fee Letters not later
than 6:00 p.m., New York City time, on July 14, 2015, failing which JPMCB’s
commitment and the agreements of JPMCB and JPMorgan hereunder will expire at
such time. In the event the Closing Date shall not theretofore have occurred,
JPMCB’s commitment and the agreements of JPMCB and JPMorgan hereunder will
automatically expire and terminate on 5:00 p.m., New York City time, on July 14,
2016, without any further action or notice and without any further obligation,
unless each of JPMCB and JPMorgan, it its discretion, shall agree to an
extension.

 

[Signature pages follow.]

 

11

 

 

We are pleased to have been given the opportunity to assist you in connection
with this important financing.

 

  Very truly yours,           jpmorgan chase bank, n.a.,           by /s/
Vanessa Chiu       Name:  Vanessa Chiu       Title:    Executive Director

 

    J.P. Morgan SECURITIES LLC,           by /s/ Thomas Delaney      
Name: Thomas Delaney       Title:   Executive Director

 

Accepted and agreed to as of

the date set forth above by:

 

Celgene Corporation,   by /s/ Robert J. Hugin   Name: Robert J. Hugin  
Title:   Chariman and CEO

 

12

 

 

EXHIBIT A

 

Project Strix
US$5,000,000,000 Bridge Loan Facility

Summary of Terms and Conditions1

 

Borrower: Celgene Corporation, a Delaware corporation (the “Borrower”).    
Facility: US$5,000,000,000 senior unsecured 364-day bridge loan facility (the
“Facility”).     Sole Lead Arranger
and Sole Bookrunner: J.P. Morgan Securities LLC (in such capacity, the
“Arranger”).     Administrative Agent: JPMorgan Chase Bank, N.A. (“JPMCB” and,
in such capacity, the “Administrative Agent”).     Lenders: A syndicate of
lenders, including JPMCB, identified by the Arranger in consultation with the
Borrower (the “Lenders”).     Transactions: The Borrower is entering into an
Agreement and Plan of Merger (including all schedules and exhibits thereto, the
“Acquisition Agreement”) among the Borrower, a newly formed wholly owned
subsidiary of the Borrower (“Acquisition Sub”) and a company previously
identified to the Arranger and code-named Strix (the “Acquired Company”),
pursuant to which the Borrower will acquire the Acquired Company through (a) the
purchase of shares of common stock of the Acquired Company by a wholly-owned
subsidiary of the Company (“Merger Sub”) pursuant to a tender offer for any and
all such shares (the “Offer”) and (b) promptly following the closing of the
Offer, the merger of Merger Sub with and into the Acquired Company pursuant to
Section 251(h) of the Delaware General Corporation Law (the “Merger”), with the
Acquired Company surviving such Merger as the Company’s direct or indirect
wholly-owned subsidiary (the “Acquisition”).   In connection with the foregoing,
the Borrower will (a) obtain the Facility and (b) pay the fees and expenses
incurred in connection with the Acquisition and the Facility (the “Transaction
Costs”).  It is anticipated that all or a portion of the Facility will be
replaced or refinanced by (i) the issuance of senior unsecured notes of the
Borrower in a public offering or in a Rule 144A or other private placement (the
“New Notes”) and/or (ii) the issuance of equity or equity-linked securities of
the Borrower in a public offering (the “New Equity” and, together with the New
Notes, the “Permanent Financing”).  The transactions referred to in this
paragraph are collectively referred to as the “Transactions”.

 



 

1 Capitalized terms used but not otherwise defined in this Exhibit A have the
meanings assigned thereto in the Commitment Letter to which this Exhibit A is
attached, including the other exhibits thereto.

 

 

 

 

Availability: The Facility will be available in a single drawing on the date on
which the Offer is consummated (the “Closing Date”), but in no event later than
the earlier of (a) July 14, 2016, and (b) the date that the Acquisition
Agreement is terminated or expires in accordance with its terms without the
closing of the Acquisition.  Amounts borrowed under the Facility that are repaid
or prepaid may not be reborrowed.     Use of Proceeds: The proceeds of the
Facility will be used by the Borrower on the Closing Date, together with cash on
hand, to finance the Acquisition and the other Transactions.     Maturity: The
Facility will mature on the day that is 364 days after the Closing Date and,
prior to the final maturity thereof, will not be subject to any scheduled
amortization.     Interest Rates and Fees: As set forth on Annex I hereto.    
Optional Commitment Reduction and Prepayment: The Borrower will be permitted,
upon at least three business days’ prior notice, to terminate in whole, or from
time to time reduce in part, the commitments under the Facility without penalty,
in minimum amounts and multiples to be agreed.       The Borrower will be
permitted, upon same day notice for ABR loans and at least three business days’
notice for Eurodollar loans, to prepay loans under the Facility in whole or in
part, in minimum amounts and multiples to be agreed.     Mandatory Commitment
Reduction and Prepayment:

Commitments will be reduced, and loans will be required to be prepaid, under the
Facility in an aggregate amount equal to:

 

(a) 100% of the net cash proceeds received by, or the aggregate amount of
commitments obtained by, the Borrower or any of its subsidiaries from any Debt
Incurrence (as defined below), in each case after the date of the Commitment
Letter to which this Exhibit A is attached, whether before or after the Closing
Date;

 

(b) 100% of the net cash proceeds received by the Borrower or any of its
subsidiaries from any Equity Issuance (as defined below) after the date of the
Commitment Letter to which this Exhibit A is attached, whether before or after
the Closing Date; and

 

(c) 100% of the net cash proceeds received by the Borrower or any of its
subsidiaries from any sale or other disposition of assets (including proceeds
from the sale of equity interests in any subsidiary of the Borrower and
insurance and condemnation proceeds) consummated after the date of the
Commitment Letter to which this Exhibit A is attached, whether before or after
the Closing Date, subject to reinvestment rights to be agreed.

 

2

 

 

  “Debt Incurrence” means any incurrence of debt for borrowed money by the
Borrower or any of its subsidiaries, whether pursuant to a public offering or in
a Rule 144A or other private placement of debt securities (including debt
securities convertible into equity securities) or incurrence of loans under any
loan or credit facility, or any establishment of any commitments to make
available to the Borrower or any of its subsidiaries any indebtedness for
borrowed money, whether under any loan or credit facility or otherwise, other
than (a) intercompany debt, (b) debt under the Existing Company Credit Agreement
(but not any incremental commitments thereunder effected after the date of the
Commitment Letter to which this Exhibit A is attached), (c) refinancings of
existing indebtedness and (d) working capital facilities entered into by foreign
subsidiaries of the Borrower.       “Equity Issuance” means any issuance of
equity or equity-linked securities by the Borrower or any of its subsidiaries,
whether pursuant to a public offering or in a Rule 144A or other private
placement, other than securities issued pursuant to employee stock plans or
employee compensation plans.     Prepayments Generally: All prepayments of loans
under the Facility will be subject to, in the case of Eurodollar loans,
compensation for breakage costs incurred by the Lenders if occurring other than
on the last day of an Interest Period, but otherwise without penalty.    
Documentation: The Facility will be documented under a credit agreement that
will be consistent with this Exhibit A and will contain representations and
warranties, affirmative covenants, negative covenants and events of default
substantially similar to those in the Borrower’s US$1,750,000,000 Second Amended
and Restated Credit Agreement dated as of April 17, 2015 (as in effect on the
date hereof, the “Existing Company Credit Agreement”), with such changes thereto
as are necessary or reasonably appropriate to reflect the terms set forth in
this Exhibit A and in the Commitment Letter to which this Exhibit A is attached
and the nature of the transactions contemplated hereby.     Representations
and Warranties: Limited to organization and powers; authorization, due execution
and delivery; noncontravention of organizational documents, law or contractual
restrictions; governmental approvals; enforceability; annual, quarterly and pro
forma financial statements; absence of events or conditions that have resulted
or would reasonably be expected to result in a material adverse change; absence
of litigation relating to the Facility and other material litigation; Federal
Reserve margin regulations; Investment Company Act status; disclosure; solvency
after giving effect to the Transactions; and anti-corruption laws and
regulations and trade sanctions.     Conditions Precedent
to Funding: The borrowing under the Facility will be subject to the receipt of a
borrowing notice therefor and the conditions set forth or referred to in the
eighth paragraph of, or in Exhibit B to, the Commitment Letter.

 

3

 

 

Affirmative Covenants: Limited to compliance with laws (including
anti-corruption laws and regulations and trade sanctions); payment of taxes;
maintenance of insurance; preservation of existence; visitation rights; keeping
of books; maintenance of properties; transactions with affiliates; delivery of
annual and quarterly financial statements and other information; and delivery of
notices of defaults or events of default.     Negative Covenants: Limited to
restrictions on liens; mergers, consolidations or transfers of all or
substantially all assets; subsidiary debt; changes in nature of business; and
use of proceeds (including, without limitation, in compliance with
anti-corruption laws and regulations and trade sanctions).     Financial
Covenants:

(a)  Maximum debt to EBITDA ratio, with required levels to be agreed.

 

(b)  Minimum EBITDA to interest expense ratio, with required levels to be
agreed.

    Events of Default: Limited to nonpayment of principal; nonpayment of
interest, fees or other amounts (subject to a three Business Day grace period);
inaccuracy of representations and warranties in any material respect;
noncompliance with covenants; cross-payment default and cross-default resulting
in or permitting acceleration in respect of indebtedness of $150,000,000 or more
in the aggregate; bankruptcy and insolvency events; judgment defaults; change of
control; and certain ERISA events.     Cost and Yield Protection: The credit
agreement for the Facility will contain yield protection provisions, customary
for facilities of this nature, protecting the Lenders in the event of
unavailability of funding, funding losses, and reserve, capital adequacy or
liquidity requirements (including, for the avoidance of doubt, any changes
resulting from requests, rules, guidelines or directives concerning capital
adequacy (x) issued in connection with the Dodd-Frank Wall Street Reform and
Consumer Protection Act or (y) promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, regardless of the date enacted, adopted or
issued).       All payments to be free and clear of any present or future taxes,
withholdings or other deductions whatsoever (other than income taxes in the
jurisdiction of the Lender’s applicable lending office).  The Lenders will use
reasonable efforts to minimize to the extent possible any applicable taxes and
the Borrower will indemnify the Lenders and the Agent for such taxes paid by the
Lenders or the Agent.       The Borrower will have the right to replace any
defaulting Lender or any Lender which requests reimbursements for amounts owing
under this section, provided that (i) no Default or Event of Default has
occurred and is continuing, (ii) the Borrower has satisfied all of its
obligations under the Facility relating to such Lender, and (iii) any
replacement is acceptable to the Agent and the Borrower has paid the

 

4

 

 

  Agent a $3,500 administrative fee if such replacement Lender is not an
existing Lender.     Defaulting Lenders: The credit agreement for the Facility
will contain customary “defaulting lender” provisions.     Voting Rights:
Amendments and waivers will require the approval of Lenders holding a majority
of the aggregate amount of the loans and unused commitments under the Facility;
provided that the consent of all affected Lenders will be required with respect
to customary matters, including (a) reductions in the unpaid principal amount or
extensions of the scheduled final maturity date for the payment of principal of
any loan, (b) reductions in interest rates or fees or extensions of the dates
for payment thereof and (c) increases in the amounts or extensions of the expiry
date of the Lenders’ commitments, and the consent of 100% of the Lenders will be
required with respect to (i) modifications of the pro rata provisions of the
credit agreement and (ii) modifications to any of the voting percentages.    
Assignments and Participations: The Borrower may not assign its rights or
obligations under the Facility without the prior written consent of the
Lenders.  Each Lender will have the right to assign to one or more eligible
assignees all or a portion of its rights and obligations under the loan
documents, with the consent, not to be unreasonably withheld or delayed, of the
Administrative Agent and, so long as no Event of Default is continuing, the
Borrower, in each case not to be unreasonably withheld, provided that (a) the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Agent within five business days
after having received notice thereof and (b) no consent of the Borrower will be
required after the Closing Date in the case of assignments to another Lender or
an affiliate of a Lender or to approved funds, or as part of the primary
syndication of the Facility.  Minimum aggregate assignment levels will be
$5,000,000 and increments of $1,000,000 in excess thereof.  The parties to the
assignment (other than the Borrower) will pay to the Administrative Agent an
administrative fee of $3,500.       Each Lender will also have the right,
without the consent of the Borrower or the Administrative Agent, to assign (i)
as security, all or part of its rights under the loan documents, including to
any Federal Reserve Bank and (ii) with notice to the Borrower and the
Administrative Agent, all or part of its rights and obligations under the loan
documents to any of its affiliates or another Lender.       Each Lender will
have the right to sell participations in its rights and obligations under the
loan documents, subject to customary restrictions on the participants’ voting
rights.     Expenses and
Indemnification: The Borrower will pay (a) all reasonable and documented
out-of-pocket expenses of the Administrative Agent and the Arranger and their
affiliates associated with (i) the arrangement and syndication of the Facility
and (ii) the preparation, execution, delivery and administration

 

5

 

 

  of the credit documentation and any amendment or waiver with respect thereto
(including the reasonable fees, charges and disbursements of Cravath, Swaine &
Moore LLP, as legal counsel to the Arranger and Administrative Agent and, if
reasonably necessary, one local counsel in each relevant jurisdiction for the
Arranger and Administrative Agent) and (b) all out of-pocket expenses of the
Administrative Agent and the Lenders (including the fees, charges and
disbursements of a single legal counsel selected by the Arranger and
Administrative Agent and, if reasonably necessary, one local counsel in each
relevant jurisdiction and, in the event of any actual or potential conflict of
interest, one additional counsel and one additional local counsel in each
relevant jurisdiction for the person or persons affected by such conflict) in
connection with the enforcement of the credit documentation.       The Borrower
will indemnify the Administrative Agent, the Arranger, the other Lenders and
their affiliates, and each of the respective officers, directors, employees,
advisors, agents and controlling persons of the foregoing, and hold them
harmless from and against all costs, expenses (including reasonable fees,
disbursements and other charges of counsel) and liabilities arising in
connection with the Facility and the transactions contemplated hereby (including
the Acquisition), except, in the case of any indemnitee, to the extent such
costs, expenses and liabilities are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or wilful misconduct of such indemnitee.     Governing Law and
Jurisdiction: New York.     Counsel to Arranger and
Administrative Agent: Cravath, Swaine & Moore LLP.

 

6

 

 

ANNEX I

 

Ticking Fee: A ticking fee will accrue and be payable to the Lenders on their
unfunded commitments under the Facility, commencing on the 60th day following
the date on which the Commitment Letter to which this Exhibit A is attached is
executed and delivered and payable in arrears at the end of each calendar
quarter and upon any termination of the commitments.  On and following the first
date (the “Ratings Date”) on which each of Moody’s and S&P shall have
established ratings on a pro forma basis giving effect to the Acquisition for
the Borrower’s senior, unsecured, non-credit-enhanced, long-term debt (the
“Ratings”), the ticking fee will be determined based upon the Ratings, as set
forth in the table appearing at the end of this Annex I.  At all times prior to
the Ratings Date, the ticking fee shall be 0.125% per annum.  Ticking fees will
be calculated on the basis of a 360-day year and actual days elapsed.    
Duration Fees: The Borrower will pay to each Lender on each of the dates set
forth below a Duration Fee equal to the applicable percentage set forth below of
the aggregate principal amount of such Lender’s loans under the Facility
outstanding on such date:

 

Date  Duration Fee Percentage        90 days after the Closing Date   0.50%   
    180 days after the Closing Date   0.75%        270 days after the Closing
Date   1.00%

 

Interest Rates:

Interest will be payable on loans under the Facility at the following rates per
annum:

 

(a)     in the case of Eurodollar loans, Adjusted LIBOR plus, prior to the
Ratings Date, 1.125% per annum, and on and following the Ratings Date, spreads
determined based upon the Ratings, as set forth in the table appearing at the
end of this Annex I, and

 

(b)     in the case of ABR loans, the ABR plus, prior to the Ratings Date,
0.125% per annum, and on and following the ratings Date, spreads determined
based upon the Ratings, as set forth in the table appearing at the end of this
Annex I.

      As used herein:       “Adjusted LIBOR” means the London interbank offered
rate (determined by reference to the Reuters screen) (but in any event not

 

 

 

 

  less than zero), adjusted at all times for statutory reserves.        “ABR”
means the highest of (i) JPMCB’s Prime Rate, (ii) the Federal Funds Effective
Rate (but in any event not less than zero) plus ½ of 1.00% and (iii) the
Adjusted LIBOR for a one-month interest period plus 1.00%.     Eurodollar
Interest Periods: At the Borrower’s option, 1, 2 or 3 months.  Interest on
Eurodollar loans will be payable on the last day of each Interest Period and
upon repayment or prepayment.     Interest Rate Basis: Interest on Eurodollar
loans will be payable in arrears on the basis of a 360-day year (calculated on
the basis of the actual number of days elapsed).  Interest on ABR loans will be
payable quarterly in arrears on the basis of a 365/366-day year when ABR is
based on JPMCB’s Prime Rate and otherwise on a 360-day year (in each case
calculated on the basis of the actual number of days elapsed).     Default Rate:
With respect to overdue principal, the applicable interest rate plus 2.00% per
annum and, with respect to any other overdue amount, the interest rate
applicable to ABR loans under the Facility plus 2.00% per annum.

 

2

 

 

Pricing Table: 2

 

   Ratings
(Moody’s/S&P)  Eurodollar Spread   ABR Spread   Ticking Fee                  
Level 1  A+/A1 or above   0.750%   0.000%   0.060%                     Level 2 
A/A2   0.875%   0.000%   0.070%                     Level 3  A-/A3   1.000% 
 0.000%   0.100%                     Level 4  BBB+/Baa1   1.125%   0.125% 
 0.125%                     Level 5  BBB/Baa2   1.250%   0.250%   0.150%      
              Level 6  Lower than BBB/Baa2   1.500%   0.500%   0.200%

  



 

2 If only one rating agency shall have in effect a Rating, the Eurodollar
Spreads, ABR Spreads and Ticking Fee will be based upon such Rating. If neither
rating agency shall have in effect a Rating, the Eurodollar Spreads, ABR Spreads
and Ticking Fee will be based upon the Level 6. In the event of split Ratings,
the Eurodollar Spreads, ABR Spreads and Ticking Fee will be based upon the
higher Rating, unless the Ratings differ by two or more Levels, in which case
the Eurodollar Spreads and ABR Spreads will be based upon the Level one level
above that corresponding to the lower Rating.

 

Each of the interest rate spreads set forth in the table will increase by 25
basis points on the 90th day after the Closing Date, by an additional 25 basis
points on the 180th day after the Closing Date and by an additional 25 basis
points on the 270th day after the Closing Date.

 

3

 

 

EXHIBIT B

 

Project Strix
$5,000,000,000 Bridge Loan Facility
Summary of Additional Conditions Precedent3

 

The borrowing under the Senior Facilities shall be subject to the following
conditions precedent:

 

1.The terms of the Acquisition Agreement shall be satisfactory to the Arranger
(it being acknowledged that the Arranger is satisfied with the version of the
Agreement and Plan of Merger by and Among Celgene Corporation, Strix Corporation
and Receptos, Inc., executed by the parties on the date hereof (the “Execution
Version”). The Arranger shall have received a copy of the definitive Acquisition
Agreement (together with all the exhibits, schedules and other documents
relating thereto) executed by the parties thereto and certified by the Borrower
as complete and correct. The Offer and the Merger shall have been consummated,
or substantially concurrently with the funding under the Facility shall be
consummated, pursuant to and on the terms set forth in the Execution Version,
all approvals required for the Acquisition shall have been received and all
conditions precedent to the consummation of the Offer and the Merger shall have
been satisfied, in each case without giving effect to amendments, waivers,
consents or other modifications after the date hereof that are materially
adverse to the Arranger or the Lenders without the consent of the Arranger, such
consent not to be unreasonably withheld, delayed or conditioned (it being agreed
that (a) any decrease in the Offer Price in excess of 10% in the aggregate shall
be deemed to be materially adverse to the interests of the Arranger and the
Lenders, (b) any decrease in the Offer Price of less than 10% in the aggregate
shall be deemed to be materially adverse to the interests of the Arranger and
the Lenders unless such decrease in the Offer Price shall reduce
dollar-for-dollar the commitments in respect of the Bridge Facility and (c) any
waiver or modification of the Minimum Condition (as defined in the Execution
Version) shall be deemed to be materially adverse to the Arranger and the
Lenders).

 

2.The Lenders shall have received (a) U.S. GAAP audited consolidated balance
sheets and related statements of income, stockholders’ equity and cash flows of
each of the Company and the Acquired Company for the three most recently
completed fiscal years ended at least 90 days prior to the Closing Date and (b)
U.S. GAAP unaudited consolidated balance sheets and related statements of
income, stockholders’ equity and cash flows of each of the Company and the
Acquired Company for each subsequent fiscal quarter ended at least 45 days
before the Closing Date (and comparable periods for the prior fiscal year);
provided that filing of the required financial statements on Form 10-K and Form
10-Q by the Company or the Acquired Company will satisfy the foregoing
requirements.

 

3.The Lenders shall have received a pro forma consolidated balance sheet and
related pro forma consolidated statement of income of the Company and its
subsidiaries as of and for the 12-month period ending on the last day of the
most recently completed four-fiscal quarter period for which financial
statements have been delivered pursuant to paragraph 2 above, prepared after
giving effect to the Transactions as if the Transactions had occurred

 



 

3 Capitalized terms used but not otherwise defined herein have the meanings
assigned thereto in the Commitment Letter to which this Exhibit B is attached,
including the other exhibits thereto.

 

 

 

 

as of such date (in the case of such balance sheet) or at the beginning of such
period (in the case of such statement of income) on a pro forma basis in
accordance with Regulation S-X under the Securities Act of 1933, as amended,
together with such other adjustments as are reasonably satisfactory to the
Arranger.

 

4.The Acquisition Agreement Representations and the Specified Representations
shall be true and correct in all material respects (or in all respects in the
case of representations and warranties qualified as to materiality) at the time
of and after giving effect to the Acquisition and the borrowings under the
Facility, and there shall exist no default or event of default at the time of,
or after giving effect to, such borrowing (subject, in the case of any default
or event of default relating to the accuracy of representations and warranties,
to the Limited Conditions Provision).

 

5.No default or event of default shall exist under the Existing Company Credit
Agreement (as the same shall have been amended) and the Company shall be in
compliance with each of its financial covenants under the Existing Company
Credit Agreement (as so amended) for the fiscal period for which financial
statements shall as of the Closing Date have most recently been delivered, in
each case after giving pro forma effect to the Acquisition and the other
Transactions to occur on the Closing Date, including the borrowings under the
Facility.

 

6.All fees due to the Administrative Agents, the Arranger and the Lenders
pursuant to the Fee Letter and, to the extent invoiced at least two business
days prior to the Closing Date, all reasonable and documented expenses to be
paid or reimbursed to the Administrative Agent and the Arranger on or prior to
the Closing Date pursuant to the Commitment Letter, shall have been paid, in
each case from the proceeds of the initial funding under the Facility. The
Borrower shall have complied with all of its obligations under the “Market Flex”
provisions in the Fee Letter.

 

7.One or more investment banks (collectively, the “Investment Banks”) reasonably
satisfactory to the Arranger shall have been engaged to publicly sell or
privately place the New Notes and the New Equity. At least 10 consecutive
business days prior to the Closing Date (which 10 consecutive business-day
period (i) shall exclude any day from and including August 21, 2015, through and
including September 8, 2015, any day from and including November 25, 2015,
through and including November 30, 2015, and any day from and including December
18, 2015, through and including January 4, 2016, the Company shall have (A)
provided to the Investment Banks one or more preliminary offering memoranda or
preliminary private placement memoranda relating to the offering of the New
Notes in a form customary for private offerings of similar debt securities
pursuant to Rule 144A (with registration rights) or, at the election of the
Company, one or more preliminary prospectuses or preliminary prospectus
supplements pursuant to an effective and available registration statement on
Form S-1 or Form S-3 under the Securities Act of 1933, as amended (the
“Securities Act”), relating to the offering of the New Notes in a form customary
for public offerings of similar debt securities registered pursuant to the
Securities Act (including, in either case, all financial statements and other
information (including all audited financial statements, all unaudited financial
statements (with respect to which the Company’s and the Acquired Company’s
independent accountants shall have performed a SAS 100 review, as applicable)
and all appropriate pro forma financial statements) that would enable the
Investment Banks, among other things, to obtain customary comfort letters from
the Company’s and the Acquired Company’s independent registered public
accounting firms) that would be of the type that

 

2

 

 

would be customary in a private offering of similar debt securities pursuant to
Rule 144A (with registration rights), or public offerings of similar debt
securities registered pursuant to the Securities Act, as applicable (which, in
the case of a private offering pursuant to Rule 144A, for the avoidance of
doubt, need not include financial statements or information required by Rules
3-09, 3-10 or 3-16 of Regulation S-X, Compensation Discussion and Analysis
required by Regulation S-K Item 402(b), other information or financial data
customarily excluded from a Rule 144A (with registration rights) offering
memorandum), and any applicable supplements to such offering documents, and at
no time during such 10 consecutive business-day period shall the financial
information in such Debt Offering Document have become stale (the “Debt Offering
Document”), (B) provided to the Investment Banks drafts of customary comfort
letters (including customary negative assurance comfort) by the independent
registered public accounting firm of the Company and, consistent with its
obligations under the Acquisition Agreement, the Acquired Company with respect
to the financial information in the Debt Offering Document, which such
accountants are prepared to issue upon completion of customary procedures, each
in form and substance customary for private offerings of similar debt securities
pursuant to Rule 144A (with registration rights), or public offerings of similar
debt securities registered pursuant to the Securities Act, as applicable, and
(C) caused the senior management and other representatives of the Company and,
in a manner consistent with the Acquisition Agreement, the Acquired Company, to
provide access in connection with due diligence investigations.

 

8.The Arranger shall have received the following customary closing documents:
(a) a borrowing notice; (b) customary legal opinions, certified organizational
documents, customary evidence of authority, good standing certificates from the
jurisdictions of organization of the Company and customary secretary’s and
officer’s certificates; and (c) at least five days prior to the Closing Date,
all documentation and other information required by bank regulatory authorities
under applicable “know-your-customer” and anti-money laundering rules and
regulations, including, without limitation, the Patriot Act.

 

3

  